 1 ROBERT S. BREWER, Jr.
   United States Attorney
 2 TIMOTHY F. SALEL
   Assistant United States Attorney
 3 California Bar No. 163597
   Federal Office Building
 4 880 Front Street, Room 6293
   San Diego, California 92101-8893
 5 Telephone: (619) 546-8055
   Email: Timothy.Salel@usdoj.gov
 6
   Attorneys for Plaintiff
 7 United States of America

 8                          UNITED STATES DISTRICT COURT

 9                         SOUTHERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                  Case No. 20CR2451-WQH

11              v.                              JOINT MOTION FOR PROTECTIVE ORDER
                                                GOVERNING DISCOVERY
12   GREY ZAMUDIO,
13
                Defendant.
14

15       COMES NOW the UNITED STATES OF AMERICA, by and through its counsel,

16 Robert S. Brewer, Jr., United States Attorney, and Timothy F. Salel,

17 Assistant United States Attorney, and defendant GREY ZAMUDIO, by and

18 through his counsel, Leila W. Morgan, Esq., of Federal Defenders of San

19 Diego, Inc., hereby jointly move pursuant to Rule 16(d) of the Federal
20 Rules of Criminal Procedure, and 18 U.S.C. § 3771(a), for this Court to

21 enter   a   protective    order      in   order   to:    (1)    prevent   premature   and

22 unwarranted       disclosure    of    evidence     to    other     potential     targets,

23 subjects, witnesses, and unrelated third parties, (2) protect against

24 disclosure of sensitive medical information, personally identifiable

25 information,      and   other   information       that    may    infringe   on    privacy

26 interests of victims and other third parties, and (3) protect agents,

27 witnesses, and their respective family members from reprisal.

28
 1      1.      The Indictment in this case charges defendant GREY ZAMUDIO,

 2 with three counts of possession of a firearm, in violation of 26 U.S.C.

 3 § 5861(d), 5845(a), and 5871.

 4      2.     The Government’s investigation remains ongoing with respect

 5 to additional crimes and additional defendants.

 6      3.     The discovery to be provided by the Government includes

 7 sensitive information, whose unrestricted dissemination could adversely

 8 affect law enforcement interests in pending investigations and the

 9 privacy interests of third parties.              The discovery to be provided by

10 the Government may include name(s), person identifiable information

11 (“PII” such as Social Security numbers, and dates of birth), contact

12 information, financial records, and other private information about

13 victims, witnesses, and other individuals.                  The discovery may also

14 include sensitive information, including medical information related to

15 defendant,    potential    witnesses,      and    others.   Unauthorized,    or   even

16 inadvertent,      dissemination    of    the      information    could   expose     the

17 defendant,    Government    agents,     and     witnesses   to   potential   criminal

18 activity or threats, and could significant harm their dignity and

19 privacy interests.     18 U.S.C. §§ 3771(a)(1), and (8). 1           The PII itself

20 could be used, sold, or traded to cause further economic harm to the

21 victims and other third parties.

22      3.      Redaction of all sensitive information would be impracticable

23 because of the volume and complexity of discovery, and because of the

24 relevance    of   common   law    victim       identities   in   different   sets    of

25
   1    Under 18 U.S.C. §§ 3771(1) and (8), crime victims have (1) the
26 right to be “protected from the accused,” and (2) the right to be

27 “treated with fairness and with respect for the victim’s dignity and
   privacy.”
28
                                              2
 1 documents, such as victim interview reports, and bank records.                          The

 2 Government seeks to produce this sensitive to defense counsel without

 3 significant redactions, but with the protections set forth in the

 4 proposed protective order.

 5        4.    Recognizing the sensitivity of the discovery and the privacy

 6 interests of the victims and other third parties, the parties hereby

 7 move that the defendant, defense counsel, paralegals, investigators,

 8 law   clerks,   secretaries,       experts,       assistants,     interpreters,     office

 9 personnel     and     employees    shall   not     disclose      the   substance   of   any

10 discovery material received from the Government, including all reports,

11 financial records, and other documents, to any third party, unless such

12 material is already a matter of public record, without prior approval

13 of    this   Court.      Defense    counsel       and    her   paralegals,   law   clerks,

14 secretaries, experts, investigators, assistants, interpreters, office

15 personnel and employees, agree to review discovery with the defendant,

16 and shall not provide a copy of any discovery to defendant, or leave a

17 copy of the discovery with defendant.                   The undersigned Assistant U.S.

18 Attorney agrees to periodically meet-and-confer with defense counsel to

19 determine the extent to which certain discovery may be provided to
20 defendant with appropriate redactions, in the future.

21        5.    The parties further move and agree that the discovery produced

22 by the United States Attorney, Assistant United States Attorneys,

23 paralegals, law clerks, and legal assistants assigned to this case

24 (hereafter collectively referred to as “the Government”) may not be

25 copied, reproduced, or further disseminated in any way or any other

26 person or entity who is not a part of the defense team including defense

27 counsel, paralegals, law clerks, secretaries, experts, investigators,

28
                                                 3
 1 assistants, interpreters, office personnel and employees of defense

 2 counsel.

 3      6.        The    parties    further    move       that   the   Government   and    the

 4 defendants,          the   defendants,     their       defense      counsel,   and    their

 5 paralegals,          law    clerks,      secretaries,         experts,    investigators,

 6 assistants, interpreters, office personnel and employees shall not

 7 disclose the substance of any discovery material, unless such material

 8 is already a matter of public record, to representatives of the media

 9 or other third parties not involved in any way in the investigation or

10 prosecution of the case.

11      7.        The parties further move and agree that nothing contained

12 herein shall prevent the Government, or any defendant or their counsel,

13 from disclosing such discovery material to any other attorneys working

14 for the Government, the defendants or their counsel agents (federal,

15 state     or    local),     paralegals,     law       clerks,    secretaries,    experts,

16 investigators, assistants, office personnel, employees, and any other

17 person who is working for the Government or the defendants and their

18 counsel (collectively referred to as “assistants”) in the investigation

19 or preparation of this case or, with respect to the Government and its
20 assistants only, in other criminal investigations, without prior court

21 order. Further, nothing contained herein shall preclude the Government,

22 defendants      or     their    counsel,   or       their   respective   assistants    from

23 conducting an investigation of the facts of this case on behalf of the

24 Government or said defendants, or with respect to the Government and

25 its assistants only, from conducting an investigation of other criminal

26 activity, including interviewing witnesses disclosed by said discovery

27 materials, or from taking statements from witnesses disclosed by said

28
                                                   4
 1 discovery materials, or from asking said witnesses if they themselves

 2 have made prior statements to the Government that are disclosed in the

 3 discovery materials, and about the contents of such statements.                  In

 4 connection with any such investigation, it shall not be necessary that

 5 the Government, the defendants or their counsel, or their respective

 6 assistants, obtain prior permission of this Court.

 7      8.    The parties jointly move and agree that, should counsel

 8 withdraw   or   be   disqualified   from    participation   in   this   case,   any

 9 material received and any copies derived therefrom, shall be returned

10 to the Government within 10 days.

11      9.    Finally, the parties jointly move and agree that each counsel

12 shall be required to communicate the substance of this order and explain

13 it to their clients and assistants before disclosing the substance of

14 the discovery to their clients or assistants.

15      SO MOVED.

16                                     Respectfully submitted,

17                                     ROBERT S. BREWER, JR.
                                       United States Attorney
18

19 Dated: September 21, 2020           /s/ Timothy F. Salel
                                       TIMOTHY F. SALEL
20                                     Assistant U.S. Attorney
21

22 Dated: September 21, 2020           /s/ Leila W. Morgan
                                       LEILA W. MORGAN
23                                     Federal Defenders of San Diego, Inc.
                                       Attorney for GREY ZAMUDIO
24

25

26

27

28
                                           5
